DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgment
2.               Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the priority Application JP2017-238764, filed on 12/13/2017 in the Japan Patent Office.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/25/2021 has been entered.

Response to Amendments/Arguments
4.	With respect to Claim Rejections under 35 U.S.C § 101 towards claims 1, the amended claim 1 filed on 03/25/2021 overcomes the 101 rejection. 
	With respect to Claim Rejections under 35 U.S.C § 101 towards claims 10 and 12, the Examiner’s Amendment for claims 10 and 12 overcomes the 101 rejection. 

 	The amended claim 1 recites the limitation of 
 	“the processor referring to a first weighting amount based on a first feature and a first weight, the first feature being of a first dialog state and relating to a first slot, the first weight being based on a weight parameter, the weight parameter being output from a model including a neural network by converting the first sentence into a feature vector and by inputting the feature vector as an input into the model including the neural network,” 


 	“when acquiring a first sentence desiring a first object and a second object, the processor
		using an Recurrent Neural Network (RNN) to extract a first weight parameter of a first slot parameter and a second weight parameter of a second slot parameter, the first slot parameter corresponding to the first object, the second slot parameter corresponding to the second object;”  

 	The amended claim 12 recites the limitation of 
 	“when acquiring a first sentence desiring a first object, the processor 
 		using an Recurrent Neural Network (RNN) to extract a first weight parameter of a first slot parameter and a second weight parameter of a second slot parameter, the first slot parameter corresponding to the first object, the second slot parameter corresponding to a second object;” 
	The amended claims 1, 10, and 12 utilizes the neural network to extract the weight parameter in the sentence. The amended claims are directed to improvements in computer-related technology. Thus, the claims are not directed to an abstract idea. 

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Mr. Surinder Sachar (Reg. No. 34,423) on 04/16/2021. 
The application has been amended as follows: 

With respect to Claim 10, please delete claim 10 and insert
 	Claim 10.  A dialog system, comprising a processor, 
 	when acquiring a first sentence desiring a first object and a second object, the processor
		using an Recurrent Neural Network (RNN) to extract a first weight parameter of a first slot parameter and a second weight parameter of a second slot parameter, the first slot 
 		setting a first priority of the first slot parameter and a second priority of the second slot parameter to be high based on the first weight parameter and the second weight parameter, and 
 		generating a first dialog sentence based on the first priority and the second priority and output the first dialog sentence toward a user, 
 	when acquiring a second sentence negating the second object after the acquiring of the first sentence, the processor 
 		setting the first priority to be higher than the second priority by changing the second weight parameter, and 
 		generating a second dialog sentence based on the first priority and the second priority and output the second dialog sentence toward the user.  

With respect to Claim 12, please delete claim 12 and insert
 	Claim 12. A dialog system, comprising a processor, 
 	when acquiring a first sentence desiring a first object, the processor 
 		using an Recurrent Neural Network (RNN) to extract a first weight parameter of a first slot parameter and a second weight parameter of a second slot parameter, the first slot parameter corresponding to the first object, the second slot parameter corresponding to a second object; 

 		setting a first priority of  the first slot parameter to be higher than a second priority of the second slot parameter based on the first weight parameter and the second weight parameter, and 
 		generating a first dialog sentence based on the first priority and the second priority and output the first dialog sentence toward a user,  
when acquiring a second sentence desiring the second object after the acquiring of the first sentence, the processor 
 	setting the second priority to be higher than the first priority by changing the second weight parameter, and 


Reasons for Allowance
6.	Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s).
 	“the processor referring to a first weighting amount based on a first feature and a first weight, the first feature being of a first dialog state and relating to a first slot, the first weight being based on a weight parameter, the weight parameter being output from a model including a neural network by converting the first sentence into a feature vector and by inputting the feature vector as an input into the model including the neural network, 
 	the processor referring to a second weighting amount based on a first intention amount and a second weight, the first intention amount being of a first intention and relating to the first slot, the first intention being included in the first sentence, the second weight pertaining to the first sentence and being different from the first weight, 
 	the processor outputting a second feature by using the first weighting amount and the second weighting amount, the second feature being of a second dialog state and relating to the first slot, the second dialog state being after the first dialog state, 
 	the processor generating a first dialog sentence based on the second dialog state including the second feature,” as recited in Claim 1. 
 	 	“setting a first priority of the first slot parameter and a second priority of the second slot parameter to be high based on the first weight parameter and the second weight parameter, and 
 		generating a first dialog sentence based on the first priority and the second priority and output the first dialog sentence toward a user, 
 	when acquiring a second sentence negating the second object after the acquiring of the first sentence, the processor 
 		setting the first priority to be higher than the second priority by changing the second weight parameter, and 

	 	“setting a first priority of  the first slot parameter to be higher than a second priority of the second slot parameter based on the first weight parameter and the second weight parameter, and 
 		generating a first dialog sentence based on the first priority and the second priority and output the first dialog sentence toward a user,  
when acquiring a second sentence desiring the second object after the acquiring of the first sentence, the processor 
 	setting the second priority to be higher than the first priority by changing the second weight parameter, and 
 	generating a second dialog sentence based on the first priority and the second priority and output the second dialog sentence toward the user.” as recited in Claim 12. 

	 The closest prior art found as following.
a.	Lee et al. (US 2018/0075847 A1). In this reference, Lee et al. disclose a method/system for facilitating a guided dialog with a user. In Lee et al., an input utterance is obtained from the user. One or more task sets are estimated based on the input utterance. Each of the one or more task sets includes a plurality of tasks estimated to be requested by the user via the input utterance and is associated with a confidence score computed based on statistics with respect to the plurality of tasks in the task set. At least one of the one or more task set is selected based on their respective confidence score. A response is generated based on the tasks in the selected at least one task set. The response is provided to the user (Lee et al. [0058] Given a list of task frame sets from task frame parsing, the disclosed system in the present teaching constructs a new set of task lineages by extending previous task lineages with each task frame set. For each extended task frame, the system updates the states of each slot based on not only the slot values in the new tasks frame but also the related information found in the task lineage. There are many algorithms for slot-level state update, for example a variety of algorithms from the recent Dialog State Tracking Challenges. Once the internal update of each task is done, the confidence scores over the new set of task lineages can be estimated based on coherence features between the previous task lineage and the new task lineage, [0062] based on the previous transit tasks “from edgewater to newyork” at timestamp 0 and “from leonia to newyork” at timestamp 1, the web-based conversational agent 140 may estimate with a low probability 0.4 that the user’s intent at timestamp 2 is a travel task “to Thailand”. This probability may be even lower when timestamp 1 and timestamp 2 are very close in time, because it is unlikely for the user to change mind about a transit task so fast.” In this reference, Lee et al. estimates the confidence score based on coherence features between the previous task lineage and the new task lineage and at least one of the one or more task set is selected based on their respective confidence score. However, Lee et al. does not teach and/or suggest outputting a second feature based on the first weighting amount and the second weighting amount in combination with other limitations as claimed in claim 1. Lee et al. does not teach and/or suggest setting the first priority and/or second priority as claimed in claims 10 and 12.

b.	Kim et al. (US 2015/0340031 A1). 
	In this reference, Kim et al. teach a method for controlling the operation of a terminal. The method includes the steps of operating the terminal in a voice-recognition mode by receiving a voice-recognition command from the user, analyzing a voice received from the user so as to determine the user’s intention, outputting the primary response in a voice according to the user’s intention, analyzing the user’s reaction to the primary response, and controlling the operation of the terminal according to the result of analyzing the user’s reaction (Kim et al. [0092] The controller 180 may determine whether the user’s response is positive or negative according to the analyzed result of user’s response (operation S115), [0094] when the user’s response is checked as negative, the controller 180 may output the secondary response corresponding to the negative response through the sound output module 152 (operation  S119), [0107] when the user speaks “search Jeonju” to the microphone 122, the controller 180 may set the search results for “Jeonju” as the first priority in the response lists to output the primary response being the search results for “Jeonju”. The controller 180 may activate a camera operation for capturing a user’s response to the primary response at the same time when outputting the primary response, [0108] The operation-activated camera 121 captures the user’s image (operation S211). In other words, the camera 121 may capture a response image of the user with respect to the primary response output on the display unit 151.) In this reference, Kim et al. generates the primary response and the secondary response for the received user voice. When the user’s feedback to the 

c.	Di Profio (US 2010/0312561 A1).
	In this reference, Di Profio discloses a method/system for performing a grounding process using the POMDP (Partially Observable Markov Decision Process). In order to understand a request from a user through the utterance from the user, a grounding process is performed using the POMDP in which analysis information acquired form a language analyzing unit that receives the utterance of the user and performs language analysis and pragmatic information including task feasibility information acquired from task manager that performs a task are set as observation information (Di Profio [0364] The information processing apparatus 450 includes a user interface 451, a discourse manager 452 that performs a grounding processing using the POMDP, a task manager 453, a display 454, a storage unit 455, and a database 456. The user interface 451, the discourse manager 452, the task manager 453, and the display 454 have the configurations illustrated in Fig. 4, [0353] Fig. 16 illustrates the case in which the system incorrectly understood a request from the user. In this case, a program in which the system cannot clearly hear the input of the second utterance of the user “I want to watch a sport program” arises. The system asks the user “Do you really want to watch an animation?” to confirm the utterance. Furthermore, the user cannot hear the question and produces the input utterance “What did you say?”. Still furthermore, in response to the utterance, the system asks the user “Do you want to watch an animation?” In response to the question, the user makes a negative answer “No”.) In this reference, Di Profio have a solution in the case the system incorrectly understands request from user. However, Di Profio does not teach .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.